Exhibit 10.2

Executive Deferred Compensation Agreement

The Executive Deferred Compensation and Consulting Agreement, better known as
EDCA, is a non-qualified, unfunded, supplemental pension plan for key
executives.

Each year benefits are accrued at one and one-half percent of that year’s base
salary plus bonus payment and added to the prior year accrual balance. That
accumulated benefit is then given a present value based on group annuity
mortality tables and the current PBGC immediate interest rate. At retirement the
monthly accrued present value benefit is payable as a 10-year certain and life
annuity. The Plan also provides for the continuation of life, medical and dental
benefits at retirement based on certain criteria as outlined in the Agreement.

 


--------------------------------------------------------------------------------




 

EXECUTIVE DEFERRED COMPENSATION

AND CONSULTING AGREEMENT

THIS AGREEMENT is entered into as of March 20, 2006 (“Effective Date”), at
Stamford, Connecticut, between HEXCEL CORPORATION, a Delaware corporation
(“Hexcel” or the “Company”), and Robert G. Hennemuth (“Employee”), on the basis
of the following facts and understandings:

RECITALS

A.          Employee is a key executive of Hexcel and is expected to make
substantial contributions to its success.

B.           Hexcel wishes to provide certain retirement, death and similar
benefits for Employee in the expectation that such benefits will serve as an
incentive to Employee to continue in the employ of Hexcel until his retirement
or death and as an incentive to protect Hexcel’s trade secrets and other
confidential and proprietary information. Hexcel also wishes to receive the
benefits of Employee’s advice and consultation following retirement, which will
be compensated for by the payments to be made hereunder.

C.           The Compensation Committee of Hexcel’s Board of Directors (the
“Board”) has authorized Hexcel to enter into this Executive Deferred
Compensation Agreement with Employee.

 

1


--------------------------------------------------------------------------------




 

AGREEMENT

NOW, THEREFORE, in consideration of the services to be rendered in the future by
Employee, the parties hereto agree as follows:

1.             RETIREMENT AND CONSULTING INCOME

1.1.        Normal Retirement. If Employee retires or otherwise ceases to be
employed by Hexcel on or after his 65th birthday, Employee shall receive a
monthly amount of consulting and retirement income payment, without any
specification as to the amount allocated to either. Such payments shall commence
the calendar month following Employee’s retirement or other termination of
employment and shall continue for one hundred twenty (120) such payments or
until payment for the month in which Employee dies, whichever is the last to
occur.

Retirement Before Age 65. If Employee retires or otherwise ceases to be employed
by Hexcel after his 40th birthday but prior to his 65th birthday, his consulting
and retirement income payments, without any specification as to the amount
allocated to either, computed pursuant to Section 1.2, shall commence the
calendar month following his 65th birthday and shall continue for one hundred
twenty (120) such payments or until payment for the month in which Employee
dies, whichever is the last to occur. Should the Employee request that such
payments commence at an earlier date and Hexcel, in its sole and absolute
discretion, consents thereto in writing, the monthly amounts payable shall be
the amount actuarially reduced to reflect the appropriate benefit according to
the employee’s age.

 

2


--------------------------------------------------------------------------------




 

Employee shall not be entitled to any benefits under this Agreement if Employee
ceases to be employed by Hexcel prior to attaining his 40th birthday.

1.2.        The monthly consulting and retirement income payments shall be equal
to one-twelfth (1/12th) of the following: One and one-half percent (1 1/2%) of
the aggregate base salary and incentive cash bonuses paid to Employee by Hexcel
subsequent to the Effective Date, multiplied by a fraction, the numerator of
which shall be the total number of whole calendar months of Employee’s
employment by Hexcel subsequent to the Effective Date and the denominator of
which will be 67. In no event shall such fraction exceed 1 (67/67).

1.3.        Benefits. In lieu of the payments described in Sections 1.1 and 1.2,
and provided that Hexcel, in its sole and absolute discretion, consents thereto
in writing, Employee may elect any other form of retirement benefit actuarially
equivalent thereto. Employee’s election of benefits under this Section 1.3 shall
not relieve Employee of his obligation under Paragraph 3.

2.             DEATH BENEFITS. If Employee dies after his 40th birthday but
prior to his 65th birthday and prior to commencement of payments to him pursuant
to Sections 1.1 or 1.2, benefit will be payable to his designated beneficiary in
lieu of any amount specified in Paragraph 1, a monthly pension for the balance
of such beneficiary’s lifetime which is actuarially equivalent to the lump sum
death benefit. In lieu of said monthly pension, on the condition that Hexcel, in
its sole discretion, consents thereto in writing, such beneficiary may elect any
other form of pension benefit actuarially equivalent thereto, based on the
actuarial assumptions, such election to be made by written notice to Hexcel, in
form satisfactory to Hexcel, within sixty (60) days following the Employee’s
death.

 

3


--------------------------------------------------------------------------------




 

If Employee dies after commencement of payments to him pursuant to Sections 1.1
or 1.2, but prior to the receipt of 120 such payments or after his
65th birthday, but prior to receiving the first payment under Section 1.1, his
designated beneficiaries shall receive such payments until the aggregate number
of payments to Employee and his beneficiary totals 120.

3.             AGREEMENTS OF EMPLOYEE. As a material part of the consideration
for this Agreement and as a condition precedent to Hexcel’s obligation to make
each payment to Employee or Employee’s successors hereunder, Employee agrees as
follows:

3.1.        Consultation Services. For a period of ten years following the
effective date of retirement or other termination of employment, Employee shall
render consultation services to Hexcel from time to time upon request of Hexcel,
in all areas of Hexcel’s business; provided, however, that Hexcel shall only
make such requests at reasonable times and locations in light of Employee’s
other commitments, and upon reasonable prior notice; and provided further that
the extent of said consultation services shall be limited to not more than ten
(10) working days (on the basis of eight-hour work days) per year unless agreed
to by Employee. The parties acknowledge that Employee, while providing
consultation services hereunder, will be acting in the capacity of an
independent contractor and not an employee, and Hexcel shall not have the power
to direct or control the manner in which Employee performs his duties as
consultant. Hexcel shall reimburse Employee for any expenses incurred by
Employee in carrying out his obligations, provided such expenses were approved
in advance by Hexcel in writing.

3.2.        Competitive Activity. Employee acknowledges that the pursuit of
Competitive Activity, as defined below, would necessarily involve the use or
disclosure of Confidential Information. To forestall such disclosure, use, and
breach, to protect Hexcel’s

 

4


--------------------------------------------------------------------------------




 

benefits under Section 3.1, and in consideration of the benefits provided
Employee under Sections l, Employee agrees that for a period of ten (10) years
after termination of his employment, or so long as he is receiving benefits
under this Agreement, whichever is the shorter period, he shall not, directly or
indirectly, (i) divert or attempt to divert from Hexcel or its successors,
assigns, or affiliated companies (“Hexcel Companies”) any business of any kind
in which it or they are engaged at the time of Employee’s termination or any
business acquired by one of the Hexcel Companies within six months after such
termination if said acquisition was in the process of negotiation at the time of
such termination (hereinafter collectively designated “Hexcel’s Business”),
including, without limitation, the solicitation of or interference with any of
its or their customers; (ii) solicit for employment any person employed by any
of the Hexcel Companies; or (iii) engage (as a partner, substantial owner,
employee, associate, consultant, agent or otherwise) in any business activity
that is or may be competitive with Hexcel’s Business in any county of any state
or in any territory or foreign country where any of the Hexcel Companies
conducts any portion of Hexcel’s Business (“Competitive Activity”), unless
Employee can prove that any action taken in contravention of this subsection
3.2(iii) was done without the use in any way of Confidential Information.

4.             CONDITIONS TO PAYMENT OF COMPENSATION.

4.1. No Vested Benefit. The parties acknowledge that the sums payable to
Employee hereunder increase pursuant to the formula set forth in Section 1.2
based upon the length of Employee’s employment with Hexcel - i.e., Employee
receives credit in such formulas over the period of his employment. Hexcel may,
at any time upon thirty (30) days’ prior written notice to Employee, terminate
Employee’s right to receive such credit for future employment with Hexcel, which
shall not, however, affect such credit accrued up to the

 

5


--------------------------------------------------------------------------------




 

effective date of such termination. Notwithstanding such employment credit, the
amounts computed in accordance with such formulas are payable to Employee only
on the terms and subject to the conditions contained in this Agreement,
including, without limitation, the conditions specified in Sections 4.2 and 4.3.

4.2. Termination of Employment. Causes. Hexcel’s obligation to make payments to
Employee hereunder is subject to the condition precedent that Hexcel has not
terminated Employee’s employment by reason of Employee’s theft, fraud,
embezzlement or felony, provided that the foregoing is directly connected with
his employment and Hexcel determines, in its sole and absolute discretion, that
such act is inimical to its best interests, or by reason of violation of
Section 3.2 hereof, or for wrongfully disclosing any secret process or imparting
any confidential information, or intentionally doing any other act materially
inimical to the best interests of Hexcel. In case of any such termination of
Employee’s employment by Hexcel, all of Employee’s rights and benefits hereunder
shall terminate.

4.3. Breaches of Agreement. Hexcel’s obligation to make payments to Employee
hereunder is subject to the further conditions precedent (a) that Employee has
not breached or violated any term, convenant or provision of this Agreement,
including, without limitation, those set forth in Section 3.2, and (b) Employee
has not engaged in any of the acts mentioned in Section 4.2 while an employee of
Hexcel, which acts are discovered subsequent to Employee’s retirement or other
termination of employment. In case of any such breach or violation under clause
(a) or if Employee has engaged in the acts referred to in clause (b) all of
Employee’s rights and benefits hereunder shall terminate.

4.4. Preservation of Remedies. In addition to the conditions precedent to
Hexcel’s obligations hereunder for any payments or benefits, Hexcel shall also
be entitled to all of its

 

6


--------------------------------------------------------------------------------




 

legal and equitable remedies resulting from any breach or violation of this
Agreement by Employee, including, without limitation, recovery from Employee of
all damages resulting from such breach or violation.

5.             CHANGE IN CONTROL. If there is a change of control of Hexcel,
Employee’s right to receive payments the effective date of such change in
control shall vest. Employee shall have the option to receive a lump sum payment
equal to the present value of such payments within thirty (30) days of such
change in control, or to receive payments pursuant to the terms of Section 1.

5.1         The term “Change in Control” shall mean any of the following events:

(a)                 Any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as modified and used in
Sections 13(d) and 14(d) of the Exchange Act) (a “Person”) is or becomes the
Beneficial Owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of 40% or more of either (1) the then
outstanding common stock of the Company (the “Outstanding Common Stock”) or
(2) the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of the Company (the “Total Voting
Power”); excluding, however, the following:  (A) any acquisition by the Company
or any of its Controlled Affiliates (an “Affiliate” of any Person shall mean any
other Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such first Person;
the term “Control” shall have the meaning specified in Rule 12b-2 under the
Exchange Act); (B) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Controlled

 

7


--------------------------------------------------------------------------------




 

Affiliates; and (C) any Person who becomes such a Beneficial Owner in connection
with a transaction described in the exclusion within paragraph (c) below; or

(b)                A change in the composition of the Board such that the
individuals who, as of the effective date of this Agreement, constitute the
Board (such individuals shall be hereinafter referred to as the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, for purposes of this definition, that any individual who
becomes a director subsequent to such effective date, whose election, or
nomination for election by the Company’s stockholders, was made or approved by a
vote of at least a majority of the Incumbent Directors (or directors whose
election or nomination for election was previously so approved) shall be
considered a member of the Incumbent Board; but, provided, further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person or
legal entity other than the Board shall not be considered a member of the
Incumbent Board; or

(c) There is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company or a sale or other disposition of all or
substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (1) all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the Outstanding Common Stock and Total Voting Power immediately
prior to such Corporate Transaction will Beneficially Own, directly or
indirectly, more than 50%, respectively, of the outstanding common stock and the
combined voting power of the then outstanding securities entitled to

 

8


--------------------------------------------------------------------------------




 

vote generally in the election of directors of the company resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and Total Voting Power,
as the case may be, and (2) immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the company resulting from such Corporate Transaction
(including, without limitation, a company which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries); or

(d)                the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company:

6.             RIGHTS OF PARTIES.

6.1.        Change of Beneficiary. Employee shall have the right at any time to
change the person or persons designated as beneficiary or contingent beneficiary
on the Beneficiary Designation form attached hereto or by written notice to
Hexcel in form satisfactory to Hexcel. Such change of beneficiary shall become
effective upon receipt and approval by Hexcel. If Employee is married, such
change of beneficiary shall be subject to the written consent of Employee’s
spouse.

6.2.        No Employment Agreement. Nothing contained in this Agreement shall
be construed as giving to Employee the right to continued employment with
Hexcel.

 

9


--------------------------------------------------------------------------------




 

6.3.        Other Retirement Plans. Nothing in this Agreement shall affect any
right the Employee may otherwise have to participate in or under any retirement
plan of Hexcel or other entity.

7.             NOTICES. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and sent by prepaid certified or
registered mail to his last known residence in the case of Employee, or its
principal office in the case of Hexcel.

8.             TRANSFER OF INTEREST. Except as otherwise expressly provided
herein, Employee agrees, on behalf of his heirs, legatees, personal
representatives and designated beneficiaries, that this Agreement and the
rights, interests and benefits hereunder shall not be sold, assigned, conveyed,
hypothecated, or otherwise transferred, and no such interest shall be subject to
any liabilities or obligations of any bankruptcy proceedings, claims or
creditors, attachment, garnishment, execution, levy or other legal process
against any such person or his property, provided, however, that if Employee is
indebted to Hexcel for any reason whatsoever at the time of any distribution or
distributions, Hexcel shall have the right to apply so much of such distribution
as may be necessary to satisfy Employee’s indebtedness to Hexcel.

9.             ARBITRATION.

9.1.        Arbitrable Claims. All disputes between Employee (and his attorneys,
successors, and assigns) and Hexcel (and its affiliates, shareholders,
directors, officers, employees, agents, successors, attorneys, and assigns) of
any kind whatsoever, including without limitation, all disputes relating in any
manner to the employment or termination of Employee, and all disputes arising
under this Agreement (“Arbitrable Claims”) shall be resolved by arbitration. All
persons and entities specified in the preceding sentence (other than

 

10


--------------------------------------------------------------------------------




 

Hexcel and Employee) shall be considered third-party beneficiaries of the rights
and obligations created by this Section on Arbitration. Arbitrable Claims shall
include, but are not limited to, contract (express or implied) and tort claims
of all kinds, as well as all claims based on any federal, state, or local law,
statute, or regulation, excepting only claims under applicable workers’
compensation law and unemployment insurance claims. Arbitration shall be final
and binding upon the parties and shall be the exclusive remedy for all
Arbitrable Claims, except that Hexcel may, at its option, seek injunctive relief
and damages in court for any breach of Section 3.2 of this Agreement. Subject to
the foregoing sentence, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO
TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS.

9.2.        Procedure. Arbitration of Arbitrable Claims shall be in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association (“AAA Employment Rules”), except as provided otherwise in this
Agreement. Arbitration shall be initiated by providing written notice to the
other party with a statement of the claim(s) asserted, the facts upon which the
claim(s) are based, and the remedy sought. In any arbitration, the burden of
proof shall be allocated as provided by applicable law. Either party may bring
an action in court to compel arbitration under this agreement and to enforce an
arbitration award. Otherwise, neither party shall initiate or prosecute any
lawsuit or administrative action in any way related to any Arbitrable Claim. The
Federal Arbitration Act shall govern the interpretation and enforcement of this
Section.

9.3         Arbitrator Selection and Authority. All disputes involving
Arbitrable Claims shall be decided by a single arbitrator. The arbitrator shall
be selected by mutual agreement of the parties within thirty (30) days of the
mailing or hand delivery, as applicable,

 

11


--------------------------------------------------------------------------------




 

of the notice initiating the arbitration. If the parties cannot agree on an
arbitrator, then the complaining party shall notify the AAA and request
selection of an arbitrator in accordance with the AAA Employment Rules. The
arbitrator shall have the same authority as a court to award equitable relief,
damages, costs, and fees as provided by law for the particular
claim(s) asserted. The fees of the arbitrator shall be paid by the losing party,
as identified by the arbitrator. The arbitrator shall have exclusive authority
to resolve all Arbitrable Claims, including, but not limited to, any claim that
all or any part of this Agreement is void or unenforceable.

9.4.        Confidentiality. All proceedings and documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required by law, the subject matter thereof shall not be disclosed to any person
other than the parties to the proceeding, their counsel, witnesses and experts,
the arbitrator, and, if involved, the court and court staff. All documents filed
with the arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subsection concerning confidentiality.

9.5.        Continuing Obligations. The rights and obligations of Employee and
Hexcel set forth in this Section 9 shall survive the termination of Employee’s
employment and the expiration of this Agreement.

10.           INSURANCE BENEFITS

10.1.      Life Insurance. Subject to Sections 10.3 and 10.4, Hexcel shall keep
in force and pay for life insurance for Employee should Employee retire or
otherwise cease to be employed by Hexcel (“termination”) in the following
amounts so long as Employee has not received all of the payments to which
Employee is entitled under this Agreement.

 

12


--------------------------------------------------------------------------------




 

(a) For the period prior to the time Employee has received any payments under
this Agreement and prior to the Employee’s 65th birthday, an amount equal to two
(2) times the present value of Employee’s potential payments hereunder (in
accordance with Section 1.2 at the time of termination), provided such insurance
shall not exceed the amount of life insurance on Employee in effect at the time
of retirement or other termination.

Example:

Salary $80,000

Employee Insurance $240,000

Present Value of Potential Payments $200,000

Then lesser of

2 X $200,000 = $400,000

Insurance at term = $240,000

Therefore, $240,000 life insurance.

After Employee’s 65th birthday, but only while Employee is receiving payments
under this Agreement, an amount equal to one (1) times the present value of
Employee’s potential payments hereunder (in accordance with Section 1.2 at the
time of retirement or other termination), provided such insurance shall not
exceed the amount of life insurance on Employee in effect at the time of
termination.

Example:

Salary $80,000

Employee Insurance $240,000

 

13


--------------------------------------------------------------------------------




 

Present Value of Potential Payments $200,000

Then lesser of

1 X $200,000 = $200,000

Employee Insurance = $240,000

Therefore, $200,000 life insurance.

10.2.      Medical and Dental Insurance. Hexcel, at its expense, shall continue
to cover Employee in its group medical and dental insurance plan during those
periods life insurance is maintained for Employee pursuant to Section 10.1.

10.3.      Termination of Benefits. Notwithstanding anything set forth herein,
Employee shall not be entitled to any benefits under Sections 10.1 and 10.2
should Employee receive a lump sum benefit hereunder or after Employee’s
75th birthday.

10.4.      Eligibility. Notwithstanding anything set forth herein, Hexcel shall
have no obligations under sections 10.1 or 10.2 unless all of the following
conditions precedent are satisfied:

(a) At the time of Employee’s retirement or other termination, he was employed
by Hexcel for not less than five (5) years; and

(b)                Employee was not terminated for any reason set forth in
Section

4.2; and

(c) Employee is in full compliance with his obligations under this Agreement,
including without limitation his obligations under Section 3.2.

11.           MISCELLANEOUS. All payments received pursuant to this Agreement
shall be subject to applicable payroll taxes and taxes withholding. This
Agreement shall inure to the

 

14


--------------------------------------------------------------------------------




 

benefit of and be binding upon the successors and assigns of Hexcel and the
heirs, legatees, personal representatives and designated beneficiaries of
Employee.

The parties understand and agree that the preceding Sections recite the sole
consideration for this Agreement and that no representation or promise has been
made by Employee or Hexcel in regard to the subject matter of this Agreement,
except as expressly set forth in this Agreement. This Agreement shall supersede
all prior or contemporaneous agreements and understandings between the parties
whether written or oral, express or implied, with respect to executive deferred
compensation, except to the extent that the provisions of any such agreement
have been expressly referred to in this Agreement as having continued effect.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by each of the parties.

Notwithstanding anything to the contrary contained in this Agreement, if any
provisions hereof, or the application thereof to any circumstance, is held
invalid for any reason whatsoever, such invalid provision shall be severable and
shall not affect any other provision hereof or the application thereof to any
other circumstances which can be given effect without such invalid provisions or
application. This Agreement is entered into in contemplation of and shall be
interpreted and enforced in accordance with Delaware law. For convenience,
references to the Employee herein are masculine, but shall be deemed to include
the feminine gender if Employee is female. Paragraph and Section headings have
been inserted for convenience only, and in no way shall be used to interpret or
otherwise affect the terms of this Agreement.

 

15


--------------------------------------------------------------------------------




 

TO EVIDENCE THEIR AGREEMENT to the foregoing, the parties have executed this
Agreement the day and year first above written.

 

 

HEXCEL CORPORATION

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

/s/ ROBERT G. HENNEMUTH

 

By

/s/ IRA J. KRAKOWER

Robert G. Hennemuth

 

 

Ira J. Krakower

 

 

 

Senior Vice President

 

 

16


--------------------------------------------------------------------------------




 

DESIGNATION OF BENEFICIARY

Primary Beneficiary(ies):

 

 

Secondary Beneficiary(ies) in event Primary Beneficiary(ies) dies prior to
receipt of all payments due:

 

 

Employee shall have the right to change the above beneficiary designations by
written notice in accordance with the provisions of Section 6.1 of the
Agreement.

 

 

To be signed only in the event a primary beneficiary other than Employee’s
spouse is named:

 

 

Designation of beneficiary approved this _____ day of ____________________.

 

 

 

 

 

Spouse of Employee

 

17


--------------------------------------------------------------------------------